1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     linda_allison@fd.org
5
     Attorney for Defendant
6    SHONDA MAYSHACK
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:18-CR-152-KJM
11                                               )
                            Plaintiff,           )   STIPULATION AND ORDER TO SEAL IEP
12                                               )   REPORT
     vs.                                         )
13                                               )   Date: March 18, 2019
      SHONDA MAYSHACK,                           )   Time: 9:00 a.m.
14                                               )   Judge: Hon. Kimberly J. Mueller
                            Defendant.           )
15                                               )
                                                 )
16
17          Plaintiff, United States of America, by and through Special Assistant United States
18   Attorney, ROBERT J. ARTUZ, and Defendant, SHONDA MAYSHACK, though her attorney,
19   Assistant Federal Defender LINDA C. ALLISON, of the Office of the Federal Defender, hereby
20   stipulate to file the Individualized Education Program (IEP) Report, dated 2/14/19 and prepared
21   by Sacramento County on behalf of Ms. Mayshack’s six year old daughter under seal.
22          The reason for the sealing is that the IEP report contains private medical information
23   about Ms. Mayshack’s daughter that is protected under state and federal privacy laws. The
24   report also contains identifying information of Ms. Mayshack and her daughter that is
25   confidential. The parties agree that this stipulation and order satisfy the procedural requirements
26   of notice and request in Local Rule 141.
27   ///
28

                                                      -1-
1           The government has already received a copy of the report. This stipulation and order
2    may be filed in the publicly available case file.
3
4     Dated: March 15, 2019                        Respectfully submitted,
5                                                   HEATHER E. WILLIAMS
                                                    Federal Defender
6
7                                                   /s/ Linda C. Allison
                                                    LINDA C. ALLISON
8                                                   Assistant to the Federal Defender
                                                    Attorney for Defendant
9                                                   SHONDA MAYSHACK
10   Dated: March 15, 2019                          McGREGOR W. SCOTT
                                                    United States Attorney
11
12                                                  /s/ Linda C. Allison for      ___
                                                    ROBERT ARTUZ
13                                                  Assistant United States Attorney
14
15                                                 ORDER
16          IT IS SO ORDERED.
17   DATED: March 18, 2019
18
19                                                       UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                         -2-
